Exhibit PRO FORMA FINANCIAL INFORMATION UPSNAP, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2007 Proforma Adjustments ASSETS UpSnap Inc. Duratech Group Inc. Amount Explanation Consolidated Balance Current Assets: Cash and cash equivalents $ 19,382 $ - $ (19,382 ) $ - Accounts receivable, net 285,472 293,584 (285,472 ) 293,584 Advances 11,028 2,531 (11,028 ) 2,531 Notes Receivable - - - Due from related parties - - - Inventory - 1,955,640 1,955,640 Other current assets 17,812 - (17,812 ) - Total Current Assets 333,694 2,251,755 (333,694 ) 2,251,755 Property, Plant and Equipment, net 81,111 167,082 (81,111 ) 167,082 Other Assets: Other Intagibles 756,585 - (756,585 ) - Pre-Merger Costs 238,556 - (238,556 ) - Goodwill 4,677,862 - (4,677,862 ) - Security deposits 1,115 87,996 (1,115 ) 87,996 TOTAL ASSETS $ 6,088,923 $ 2,506,833 $ (6,088,923 ) $ 2,506,833 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Payables and accrued liabilities $ 252,566 $ 527,953 $ (252,566 ) $ 527,953 Customer deposit - 103,500 103,500 Bank Overdraft - 202,063 202,063 Notes Payable, current - 495,244 495,244 Other current liabilities 7,436 353 (7,436 ) 353 Total Current Liabilities 260,002 1,329,113 (260,002 ) 1,329,113 Other Liabilities: Notes Payable 113,500 1,031,688 (113,500 ) 1,031,688 Due to Shareholder/Related Parties - 430,195 430,195 TOTAL LIABILITIES 113,500 1,461,882 (113,500 ) 1,461,882 Commitments and contingencies Registered capital - 48,040 (48,040 ) - Preferred stock - Common stock 22,720 - 50,349 73,069 Common stock subscribed - Additional paid-in capital 8,769,194 (28,214 ) (8,771,503 ) (30,523 ) Accumulated Comprehensive Income - - - Accumulated deficit (3,076,493 ) (303,989 ) 3,053,773 (326,709 ) Total Stockholders' Equity 5,715,421 (284,162 ) (5,715,421 ) (284,162 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 6,088,923 $ 2,506,833 $ (6,088,923 ) $ 2,506,833 The accompanying notes are an integral part of these financial statements. 1 UPSNAP, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE-MONTHS ENDED JUNE 30, 2008 Proforma Adjustments Consolidated UpSnap, Inc. Duratech Group Inc. Amount Expla- nation Statement of Operations Sales $ 470,970 $ 3,834,540 $ (470,970 ) $ 3,834,540 Cost of Sales 186,589 2,724,520 (186,589 ) 2,724,520 Gross Profit 284,381 1,110,020 (284,381 ) 1,110,020 Expense General and administrative 582,836 977,024 (582,836 ) 977,024 Product development 74,233 - (74,233 ) - Stock based compensation 232,030 - (232,030 ) - Payroll expense - 212,030 - 212,030 Interest expense - 166,110 - 166,110 Bad debt expense - 3,160 - 3,160 Merger costs 307,215 - (307,215 ) - Impairment of Goodwill 4,677,862 - (4,677,862 ) - Impairment of Intangible Assets 588,455 - (588,455 ) - Depreciation and amortization - 10,188 - 10,188 6,462,631 1,368,512 (6,462,631 ) 1,368,512 Net income from operations (6,178,250 ) (258,492 ) 6,178,250 (258,492 ) Other Income (Expenses) Gain on extinguishment 113,500 - (113,500 ) - Gain on sale of assets 2,092 - (2,092 ) - Interest income - Other income/(expense) - 163,165 163,165 Net loss before tax and comprehensive income $ (6,062,658 ) $ (95,327 ) 6,062,658 $ (95,327 ) Other Comprehensive Income (Loss) Foreign Currency Translation Gain/(Loss) - Comprehensive Income (Loss) (6,062,658 ) (95,327 ) 6,062,658 (95,327 ) Income Tax - Net Income $ (6,062,658 ) $ (95,327 ) 6,062,658 $ (95,327 ) Weighted average number of common shares outstanding 73,440,407 Net income per basis and diluted shares $ (0.00 ) The accompanying notes are an integral part of these financial statements. 2 UPSNAP, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR YEAR ENDED SEPTEMBER 30, 2-MONTHS ENDED JUNE 30, 2008 Introduction to Unaudited Pro Forma Consolidated Financial Statements The following unaudited pro forma consolidated statements of operations reflect adjustments to the UpSnap Inc. historical statements of operations for the nine-months ended June 30, 2008 to give effect to: The reverse merger (which was completed on September 17, 2008) as if it had occurred on October 1, 2006. In a transaction accounted for as a reverse merger, Duratech Group Inc. is treated as the accounting acquirer. The unaudited pro forma consolidated statements of operations for the nine-months ending June 30, 2008 are not necessarily indicative of what the actual results of operations of UpSnap, Inc. would have been assuming the transactions had been completed as set forth above, nor do they purport to represent UpSnap Inc.'s results of operations for future periods. The following unaudited pro forma consolidated balance sheets reflect adjustments to the UpSnap Inc. historical balance sheet at September 30, 2007 to give effect to this reverse merger (a) The Duratech Group Inc. numbers represent the balances at September 30, 2007 for the September 30, 2007 pro forma balance sheet. (b) Issuance of UpSnap Inc. shares in exchange for Duratech Group Inc. equity to reflect that Duratech Group Inc. will hold 50,349,342 common shares of the combined company and options for 18,950,334 common shares of the Registrant The unaudited pro forma consolidated financial statements should be read in conjunction with the historical financial statements and related notes to Duratech Group Inc. which is included in this form 8-K and the historical financial statements of UpSnap Inc. which are included with its filings to the SEC. 3
